Appeal from a judg*1245ment of the Oneida County Court (Barry M. Donalty, J.), rendered December 20, 2001. The judgment convicted defendant, upon a jury verdict, of rape in the first degree, sexual abuse in the first degree, unlawful imprisonment in the second degree and assault in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of, inter alia, rape in the first degree (Penal Law § 130.35 [1]), defendant contends that he was deprived of effective assistance of counsel. We reject that contention. Viewing the evidence, the law, and the circumstances of this case, in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see generally People v Benevento, 91 NY2d 708, 712-713 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]; People v Latterell, 291 AD2d 881, 882 [2002], lv denied 98 NY2d 638 [2002]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Smith and Pine, JJ.